Citation Nr: 0123077	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder prior to 
November 7, 1996.

2.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease of the lumbar 
spine.

3.  Entitlement to service connection for a bilateral leg 
disorder, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1995 and December 1998 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the November 
1995 decision, the RO, in part, granted service connection 
for post-traumatic stress disorder and assigned a 10 percent 
evaluation, effective June 1, 1995.  In the December 1998 
decision, the RO denied service connection for a low back 
disorder and a leg condition.

In a November 2000 decision, the Board, in part, granted a 
30 percent evaluation for post-traumatic stress disorder, 
effective November 6, 1996, and denied service connection for 
a low back disorder and for a disability of the lower 
extremities.  The veteran appealed the decision to The United 
States Court of Appeals for Veterans Claims (the Court).

The Secretary and the veteran (the parties) filed a joint 
motion for remand, which the Court granted in March 2001.  In 
the joint motion for remand, the parties noted that enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) had occurred 
and that these claims must be remanded for readjudication 
under the new law, citing to Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

The case has been returned to the Board for further appellate 
review consistent with the joint motion.

The Board notes that in a May 2001 statement from the 
veteran's representative, he states that the Board should 
readjudicate "all of the veteran's claims on or after July 
19, 1999[,] on the issue of well groundedness or on the 
heightened duty to assist or to afford adequate notice of 
what evidence is required on the claim(s) pursuant to 
[VCAA]."  The only claims that are properly before the Board 
are those listed on the title page.  Thus, any other claims 
to which the veteran's representative refers are not part of 
the current appellate review.

The issues of entitlement to service connection for a low 
back disorder, to include degenerative disc disease of the 
lumbar spine, and a bilateral leg disorder, to include 
peripheral neuropathy, are addressed in the remand portion of 
this decision.


FINDING OF FACT

Prior to November 6, 1996, the veteran's post-traumatic 
stress disorder was manifested by mild social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-traumatic stress disorder prior to November 6, 1996, 
were not met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the November 1995 rating decision and the June 
1996 statement of the case provided the veteran with the 
reasons and bases for the initial assignment of a 10 percent 
evaluation for post-traumatic stress disorder.  The June 1996 
statement of the case also provided the veteran with the 
applicable regulations that apply to the veteran's claim for 
an initial evaluation in excess of 10 percent for post-
traumatic stress disorder.  These determinations were mailed 
to the veteran, along with correspondence copies to the 
veteran's representative, James W. Stanley, Jr., and were not 
returned by the United States Postal Service as 
undeliverable.  Therefore, the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having been treated for his post-traumatic stress disorder at 
VA.  The RO has obtained the VA treatment records related to 
treatment for post-traumatic stress disorder and has 
associated the records with the claims file.  The veteran has 
also alleged private treatment for his post-traumatic stress 
disorder, which records have been associated with the claims 
file.  The RO obtained a copy of the veteran's letter and 
medical records used in the grant of Social Security 
Administration disability benefits.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his post-traumatic stress disorder that have 
not been associated with the claims file.  Finally, in 
compliance with the duty to assist, the RO had the veteran 
undergo a VA examination for his post-traumatic stress 
disorder symptoms.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran, as the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown,  4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

II.  Decision

The veteran claims that the service-connected post-traumatic 
stress disorder warrants an initial evaluation in excess of 
10 percent prior to November 6, 1996.  As stated above, the 
RO granted the veteran a 10 percent evaluation when it 
initially granted service connection for post-traumatic 
stress disorder.  In the November 2000 decision, the Board 
granted a 30 percent evaluation for post-traumatic stress 
disorder, effective November 6, 1996.  On that date, the 
rating criteria for mental disorders were changed.  The Board 
determined that the new criteria were more beneficial to the 
veteran's claim for an increased evaluation and granted the 
veteran an increased evaluation as of the date of the change 
in the criteria.  See Karnas, supra.  The Board further noted 
that although the new criteria were more beneficial to the 
veteran's claim for an increased evaluation, it could not 
grant an effective date earlier than November 6, 1996, for 
the grant of the 30 percent evaluation, as a grant of an 
increased evaluation based upon a change in the criteria 
cannot be given an effective date earlier than the effective 
date of the regulation change.  VAOPGCPREC 3-2000 (April 10, 
2000); Green v. Brown, 10 Vet. App. 111, 117 (1997) citing 38 
U.S.C.A. 5110(g) (West 1991); 38 C.F.R. §§ 3.114(a), 3.400(p) 
(2000). 

The Board notes that its grant of a 30 percent evaluation for 
post-traumatic stress disorder as of November 6, 1996, is not 
at issue.  The veteran did not appeal that portion of the 
Board's November 2000 decision.  The issue before the Board 
is whether an initial evaluation in excess of 10 percent for 
post-traumatic stress disorder is warranted between the 
period that service connection was granted, here, June 1, 
1995, and the date the 30 percent evaluation was granted, 
here, November 6, 1996.  A description of the relevant 
evidence follows.

A June 1995 private medical record shows the veteran reported 
trouble sleeping at night.  He stated he was depressed and 
tired a lot and had no energy.  The private physician entered 
a diagnosis of depression.

A September 1995 VA psychiatric evaluation report shows the 
examiner found "nothing unusual" about the veteran's 
behavior.  The veteran reported that the things that really 
bothered him were the stress and strain of burned bodies.  He 
stated he had some buddies that were killed.  The veteran 
stated he spent his days messing around the house and trying 
to "keep the grandchildren going."  He stated his 
socialization was "ok."  The veteran reported he was a 
volunteer for the fire department and was a church member .  
He stated he did not have trouble in a crowd most of the 
time, but if it was an unruly crowd, it would bother him.  
The veteran stated he was living with his wife and three 
grandchildren.  He reported his appetite was good and that he 
sometimes had problems sleeping.  When asked about 
hallucinations, the veteran stated once in a while, he would 
hear a noise that he could not identify.  He denied any 
delusions.  

The veteran stated he did not watch war movies because they 
reminded him of war, and he did not like scary movies.  He 
stated if he heard the sound of a gunshot, it would make him 
flinch, but that he did not hit the ground anymore and had 
not done so in a long time.  He noted that things would work 
themselves out as time passed.  He could not think of 
anything that he had lost interest in that he liked doing 
before the war that he could not do after the war.  

The examiner stated the veteran's speech was within normal 
limits.  He stated the veteran was cooperative.  He noted the 
veteran's mood showed he stayed depressed most of the time, 
which was in part due to his wife's heath, his health, and 
raising three grandchildren.  The examiner stated the veteran 
reported that his future looked pretty bright to him and he 
thought his life was good and that the family got along 
pretty well.  He denied crying spells.  Thought processes 
were reported as normal.  The examiner stated the veteran's 
memory was only fair.  He stated the veteran was oriented to 
time, place, and person and was alert during the evaluation.  
The examiner stated he found no hallucinations, delusions, or 
schizophrenic trends, but found depression and some anxiety.  
He added that insight was superficial and judgment was good.  
The diagnosis was chronic post-traumatic stress disorder, 
"in partial remission."  The examiner stated the veteran 
had post-traumatic stress disorder symptomatology, but noted 
that some of the symptoms had abated over the years.  He 
further stated the veteran had "minimal depression."

At a February 1996 RO hearing, the veteran testified that he 
would think about Korea on almost a daily basis.  He stated 
he tried to keep busy so that he would not think about it.  
When asked by his representative whether his "emotional 
problems" had affected his relationship with his wife, 
children, family and friends, the veteran answered, "Yeah, a 
little bit."  He noted he would get upset over nothing.  The 
veteran also stated he had a difficult time tolerating 
stress.  He stated he had depression from time to time and 
that he would blow up at his kids when he would hear a loud 
noise.  The veteran stated that his emotional problems 
interfered with his driving a truck when he would get 
irritated because of traffic and issues like that.  He noted 
he got "along fairly good with people."  

At a July 1997 Board hearing, the veteran stated he had 
noticed over the last few years that his recollections of 
Korea had increased in frequency and intensity.  He stated he 
was on medication for his post-traumatic stress disorder 
symptomatology.  The veteran testified he had nightmares or 
flashbacks approximately three to four times per month.  He 
stated that his wife and kids wanted to ship him out of the 
country from time to time.  The veteran stated he did not 
handle stress very well and had poor concentration.  He 
reported he had friends and would go to church.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  

The criteria for post-traumatic stress disorder and the 
evaluations prior to November 6, 1996, are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  It stated that the word definite represented a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 10 percent 
prior to November 6, 1996.  The symptomatology described in 
the records during the period between June 1995 and February 
1996 are indicative of no more than a 10 percent evaluation.  
At the time of the September 1995 evaluation, the veteran 
stated he was doing okay socially.  He stated he got along 
with his wife and his three grandchildren and that, although 
he felt depressed, he felt he had a bright future.  The 
examiner stated the veteran's speech was within normal limits 
and that the veteran was alert and oriented to time, place, 
and person.  The veteran denied hallucinations and delusions.  
The examiner determined the veteran had post-traumatic stress 
disorder, but noted that it was in partial remission.  He 
concluded that the veteran had "minimal depression."  At 
the time of the February 1996 RO hearing, the veteran stated 
that his emotional problems had affected his relationships 
"a little bit."  He noted he got "along fairly good with 
people."  The Board finds that such symptoms are productive 
of no more than mild social and industrial impairment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted, and finds that such is not the 
case.  As stated above, the word "definite" means more than 
moderate but less than rather large.  See VAOPGCPREC 9-93.  
The symptomatology described by the VA examiner in the 
September 1995 evaluation report and that described by the 
veteran at the February 1996 RO hearing is not indicative of 
even moderate symptoms.  The veteran has relationships with 
his wife and his three grandchildren.  He stated he had 
friends and that he was part of a church group.  The veteran 
reported he felt he had a bright future.  The VA examiner in 
the September 1995 evaluation report felt that the veteran's 
post-traumatic stress disorder symptoms were in partial 
remission, which is not indicative of any more than a mild 
disability related to post-traumatic stress disorder.  

The Board is aware that the veteran was pursuing a claim for 
a total disability rating for compensation purposes on the 
basis of individual unemployability at the time he was 
seeking a higher evaluation for post-traumatic stress 
disorder, which shows he felt that he was not employable 
because of service-connected disabilities.  On the 
application for a total disability rating for compensation 
purposes on the basis of individual unemployability, however, 
he stated the basis of his unemployability was his right 
shoulder disorder.  There was no mention that the cause of 
his unemployability was due, in part, to his post-traumatic 
stress disorder.  This would suggest that the veteran may 
have felt that his service-connected post-traumatic stress 
disorder was not severe enough to affect his employability.  
His testimony at the February 1996 RO hearing is different 
than that which he gave at the July 1997 Board hearing in 
that the symptoms he described at the RO hearing were far 
less severe than those he described in July 1997.  The Board 
finds that the symptoms described by the veteran at the 
February 1996 RO hearing are more probative than those he 
described at the July 1997 hearing.  Regardless, his 
testimony may have been accurate at the July 1997 hearing as 
to his symptoms at that time.  The veteran's post-traumatic 
stress disorder has a 30 percent evaluation as of November 6, 
1996.  Based upon the symptomatology described by the VA 
examiner in the September 1995 examination report and those 
described by the veteran at the February 1996 RO hearing, the 
Board finds that no more than a 10 percent evaluation was 
warranted for the service-connected post-traumatic stress 
disorder prior to November 6, 1996.

The veteran is competent to report his symptoms.  Even 
accepting the veteran's testimony and statements, an initial 
evaluation in excess of 10 percent for post-traumatic stress 
disorder is not warranted prior to November 6, 1996.  The 
Board finds that the medical findings do not support the 
assertions that a higher evaluation is warranted prior to 
that time.  The Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, an evaluation in excess of 10 percent is not 
warranted prior to November 6, 1996, for the reasons stated 
above.  To this extent, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder prior to November 6, 1996, 
is denied.  


REMAND

As stated above, the recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See VCAA; Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of diagnoses 
of degenerative disc disease of the lumbar spine and 
peripheral neuropathy.  Also, the veteran has attributed such 
diagnoses to service.  Additionally, the Board finds that 
there is insufficient medical evidence to make a decision on 
these claims, and thus a VA examination, to include a medical 
opinion, is necessary to make a decision on these claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the degenerative 
disc disease of the lumbar spine and 
peripheral neuropathy related to his 
lower extremities.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  Regardless of 
the veteran's response, the RO should 
secure any outstanding VA treatment 
reports, if the veteran indicates he has 
received treatment from VA.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the veteran's current low 
back disorder and peripheral neuropathy.  
The examiner must have an opportunity to 
review the veteran's claims file, 
specifically, the veteran's service 
medical records.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is as likely as not that the 
diagnoses of degenerative disc disease of 
the lumbar spine, or any other low back 
diagnosis, and peripheral neuropathy, or 
any other diagnosis related to the lower 
extremities, are related to the veteran's 
service.  The examiner must state whether 
it is as likely as not or whether it is 
NOT as likely as not that the 
degenerative disc disease of the lumbar 
spine and peripheral neuropathy are 
related to service.  A complete rationale 
for any opinion expressed should be 
included in the evaluation report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for a low back 
disorder, to include degenerative disc 
disease of the lumbar spine, and a 
bilateral leg disorder, to include 
peripheral neuropathy.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



